MEMORANDUM **
David Vallejo Naranjo and Celia Lara Cardenas, husband and wife, seek review of the Board of Immigration Appeals’ *641(“BIA”) order denying their motion to remand based on new evidence of hardship for cancellation of removal and the ineffective assistance of their prior counsel. The motion to remand is treated as a motion to reopen, see Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 382 (9th Cir.2003), and we review for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion by denying Petitioners’ motion to remand because the BIA considered the evidence submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant further proceedings. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
Petitioners failed to establish the prejudice required to prevail on an ineffective assistance of counsel claim. See Lin v. Ashcroft, 377 F.3d 1014, 1027 (9th Cir.2004) (to establish prejudice, a petitioner must demonstrate “plausible grounds for relief’).
Petitioners’ motion for substitution of counsel is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.